Case: 20-10862     Document: 00516140148         Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 21, 2021
                                  No. 20-10862
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Juan Rodriguez pleaded guilty to one count of conspiracy to possess
   with intent to distribute a controlled substance.            Rodriguez sold
   methamphetamine to a confidential informant on several occasions at his
   parents’ house and his auto body shop. The district court varied downwardly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10862      Document: 00516140148          Page: 2   Date Filed: 12/21/2021




                                    No. 20-10862


   from the U.S. Sentencing Guidelines range of imprisonment in sentencing
   him to 324 months’ imprisonment. It also imposed a three-year term of
   supervised release.     Rodriguez challenges both the procedural and
   substantive reasonableness of his sentence.
          We generally review a district court’s sentencing decision for
   reasonableness under an abuse-of-discretion standard. Gall v. United States,
   552 U.S. 38, 51 (2007). We first ensure that “the district court committed
   no significant procedural error, such as failing to calculate (or improperly
   calculating) the Guidelines range.” Id. If the sentence is procedurally sound,
   we then review the sentence imposed for substantive reasonableness,
   “tak[ing] into account the totality of the circumstances, including the extent
   of any variance from the Guidelines range.” Id.
          First, Rodriguez argues that the district court clearly erred in
   imposing the two-level U.S.S.G. § 2D1.1(b)(12) enhancement for
   “maintain[ing] a premises for the purpose of manufacturing or distributing a
   controlled substance” because drug-related activities were not the primary
   uses of his parents’ home and the auto body shop. He claims there is no
   evidence of a significant number of drug transactions at either location.
          The record supports the district court’s finding that distribution of
   controlled substances was a primary or principal purpose of Rodriguez’s auto
   body shop and his parents’ home. As to his parents’ home, the confidential
   informant overheard Rodriguez’s father warn Rodriguez that making
   customers wait could result in the loss of other ones. In addition, law
   enforcement agents seized over $23,000 in cash concealed in a cereal box and
   behind a dresser drawer, along with firearms and ammunition, evidence that
   is highly suggestive of drug trafficking activity. As to the auto body shop, an
   associate of Rodriguez informed the confidential informant that Rodriguez
   had relocated his business to the shop because of too much “heat” from what




                                         2
Case: 20-10862       Document: 00516140148           Page: 3   Date Filed: 12/21/2021




                                      No. 20-10862


   easily could be surmised to be law enforcement agents.              In addition,
   Rodriguez informed the confidential informant during one of the purchases
   that another customer was coming to the shop to purchase two pounds of
   marijuana.
            These facts create a plausible inference that additional distribution of
   controlled substances occurred at the home and the body shop and that
   distribution of controlled substances was a primary use of those premises.
   See U.S. Sent’g Guidelines Manual § 2D1.1 cmt. n.17 (U.S.
   Sent’g Comm’n 2018); United States v. Galicia, 983 F.3d 842, 844 (5th
   Cir. 2020). Thus, the district court did not clearly err in applying the
   enhancement. See United States v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir.
   2017).
            Second, Rodriguez argues that the district court imposed a
   substantively unreasonable sentence because it did not sufficiently consider
   the need to avoid unwarranted sentencing disparities between him and
   similarly situated defendants. Rodriguez also argues that the district court
   did not adequately balance the 18 U.S.C. § 3553(a) sentencing factors,
   specifically the promotion of respect for the law and the need to provide just
   punishment.
            At sentencing, the district court acknowledged that the Guidelines
   range of imprisonment overstated Rodriguez’s criminal history but also
   emphasized its disdain with the impact of his criminal behavior on the
   community.        In addition, the court specifically acknowledged its
   consideration of the § 3553(a) sentencing factors. Rodriguez’s argument that
   the district court should have afforded more weight to possible sentencing
   disparities is unavailing as we have stated that when a defendant is sentenced
   below his applicable Guidelines range, the unwarranted sentencing disparity
   factor “is not afforded significant weight.” United States v. Waguespack, 935




                                           3
Case: 20-10862        Document: 00516140148        Page: 4   Date Filed: 12/21/2021




                                    No. 20-10862


   F.3d 322, 337 (5th Cir. 2019). Rodriguez’s claim that the district court did
   not adequately balance the § 3553(a) sentencing factors amounts to a
   disagreement with the sentence imposed by the district court and a request
   for this court to reweigh the sentencing factors, which we will not do. See
   United States v. Hernandez, 876 F.3d 161, 167 (5th Cir. 2017) (per curiam).
   Therefore, Rodriguez has not shown that the district court abused its
   discretion by imposing a substantively unreasonable sentence. See Gall v.
   United States, 552 U.S. 38, 51 (2007).
          We also note that there is a clerical error in the judgment. At
   sentencing, the district court imposed a three-year term of supervised
   release, but the written judgment stated that Rodriguez was subject to a four-
   year term of supervised release. Under Federal Rule of Criminal Procedure
   36, a district court may correct a clerical error in a judgment “at any time.”
   Furthermore, we may review clerical errors in the judgment for the first time
   on appeal and remand a case to the district court with instructions to correct
   the errors in the judgment. See United States v. Powell, 354 F.3d 362, 371-72
   (5th Cir. 2003).
          AFFIRMED; REMANDED TO CORRECT CLERICAL
   ERROR IN JUDGMENT.




                                            4